Citation Nr: 1644052	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for limitation of motion from chondromalacia and degenerative joint disease of the right knee (right knee disability).  

2. Entitlement to a separate rating for symptomatic removal of the semilunar cartilage of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran and his spouse testified before the undersigned in an August 2016 hearing.  A hearing transcript is of record.


FINDING OF FACT

The evidence shows that the Veteran had a right knee meniscectomy and currently experiences symptoms, such as giving-way and popping, not considered by his rating for arthritis with painful motion.


CONCLUSION OF LAW

The criteria for a separate 10 percent rating for symptomatic removal of the right knee semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision grants additional benefits for the right knee and remands the outstanding appeal, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).  

The Veteran and his spouse are competent to provide evidence of symptoms observed by their senses.  The Board also finds their statements credible when reporting the Veteran's symptoms regarding his right knee as they are detailed and consistent.  However, they are not competent to measure functional limitation as this requires specialized testing.  

The Veteran's right knee has been rated 10 percent disabling for non-compensable limitation of flexion with painful motion due to arthritis under Diagnostic Code 5003-5260.  38 C.F.R. § 4.71a. 

For disabilities of the meniscus, Diagnostic Code 5258 allows for a 20 percent rating where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
DC 5258.  Under Diagnostic code 5259, removal of semilunar cartilage with resulting symptoms in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
DC 5259.  

Opinions from the VA Office of General Counsel (OGC) direct that a claimant may receive separate ratings under different Diagnostic Codes for the knee if there is separately compensable symptomatology.  See VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-2004 (2004).

Based on the OGC opinions and the evidence, the Board finds that the Veteran's right knee disability meets the criteria for a separate 10 percent rating for symptomatic removal of the semilunar cartilage.  See 38 C.F.R. § 4.71a, DC 5259.

The evidence shows that the Veteran had a meniscectomy and he experiences symptoms not compensated by his 10 percent rating for arthritis with painful motion.  The January 2013 examiner recorded a right knee meniscal tear with meniscectomy in 2009.  Similarly, a February 2013 MRI report notes abnormal medial and lateral menisci in the right knee.  Stability tests were normal and there was no evidence of subluxation or dislocation.  See January 2013 examination.  However, during the Board hearing, the Veteran reported that his knee gave-out and popped.  The Veteran and his wife reported that he had falls and went to the emergency room because his knees and back gave-out.  VA treatment records from 2013 show treatment after falls.  Additionally, the VA examiner recorded the regular use of a brace and constant use of a cane for support.  While pain is considered by the Veteran's 10 percent rating under Diagnostic Code 5003-5260, the giving-way, popping, and falls are separate, non-overlapping symptoms.  As such, a separate rating would not be precluded by the rule against pyramiding.  See Esteban, 6 Vet. App. at 262.  The Board finds that the Veteran is symptomatic after the removal of his right knee semilunar cartilage and a separate 10 percent rating is warranted under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  The Board does not intimate any opinion on any other impairment of the Veteran's right knee at this time.  That issue is addressed in the Remand section below.


ORDER

A separate 10 percent rating for symptomatic removal of the semilunar cartilage of the right knee is granted.


REMAND

Additional development is needed before the Board can render a decision concerning the limitation of motion of the Veteran's right knee.  In Correia v. McDonald, the Court of Appeals for Veterans Claims (Court) found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  28 Vet. App. 158, 169-70 (2016).  The January 2013 examination did not address all of those measurements.  Therefore, a remand is needed to comply with the Court's holding.  

Additionally, updated VA treatment records should be associated with the record.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).


Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file any outstanding VA treatment records, including any under the Choice Plan.

2. Then, schedule the Veteran for examinations for his right knee.  The examiner should review the claims file to become familiar with the pertinent medical history of the disability.  The examiner should measure and record the subjective and objective symptoms and impairment.  Additionally, the examiner should address the following:

a. Test range of motion and consider pain on both passive and active motion, and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. Review the prior knee examination and opine as to whether the above requested measurements would be similar if taken at the time of the prior January 2013 examination and if not, how they would have differed. 

c. If the Veteran reports any flare-ups in symptoms or problems with repeated use over time, then examiner should express an opinion on whether pain could significantly limit functional ability (or causes functional loss) during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


